[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
A default has been previously entered against the defendant. At this hearing in damages, the court finds that the plaintiff suffered damages as follows:
Principal: $35,000.00
         Statutory Interest of 10 percent from May 20, 1997, per General Statutes § 37-3a, to payment date.
plus court costs.
Therefore, judgment may enter for the plaintiff and against the defendant, East European Imports, Inc., as set out above.
Kremski, J.T.R.